NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
CONSTANTINE N. POLITES,
Plaintiff-Appellan,t, -
V.
UNITED STATES,
Defendcmt-Appellee,
AND
AD HOC COALITION FOR FAIR PIPE IMPORTS
FROM CHINA AND UNITED STEELWORKERS,
Defen,dants-AppelZees.
2011-1606
Appea1 from the United States C0urt of Internati0nal
Trade in case n0. 09-CV-O387, Chief Judge D0na1d C.
P0gue.
ON MOTION
ORDER

POLITES V. US
The United States moves out of time for a 4-day
tension of time, until November 28, 2011, to file its cor
1
rected informal brief and supplemental appendix
Up0n consideration thereof
IT IS ORDERED THATZ
The motion is granted
DEC 06 2011
Date
ccc Constantine N. Po1ites
Roger B. Schag'rin, Esq.
Michael D. Panzera, Esq.
s21
FoR THE COURT
/s/ J an H0r‘na1y
J an Horba1y
Clerk
FlLED
U.3. COURT GF\APPFALS FOR
THE FEDERAL ClRCUlT
DEC U62011
.lAN HORBALY
CLERK
GX~